DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 8, 13 and 16 are objected to because of the following informalities: 5, 8, 13 and 16 recite formulas using the symbol * (star/asterisk) to apparently denote multiplication. However, while programming languages may use the star symbol as an operator to enter a multiplication; the start symbol may have other meanings in mathematics such as to denote a conjugate matrix. Because, the claims recite the formulas away from a specific programming language, the conventional mathematical times sign (x) is required to indicate multiplication. Appropriate correction is required. For the purpose of examination, the symbol * (asterisk) was given the meaning of a multiplication operator.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 9-11 and 13-17 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
signal obtaining module, computation module, backlight compensation module and determination module in claims 9-11 and 13-17. These limitations map to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimpe (US 2008/0094426 A1).
Regarding claims 1 and 9, Kimpe discloses a method of compensating view chromatic aberration of a display device (10, figs. 7-9), comprising steps as follows:

computing a brightness compensation signal required in a backlight module (130) of a backlight region based on the first driving signal, the second driving signal (modulate backlight luminance, paras. 0046-0048) and a predetermined standard brightness signal (normal selected luminance, para. 0047-0048); and
compensating view chromatic aberration of a post frame of the image based on the brightness compensation signal (para. 0049).
Regarding claims 2 and 10, Kimpe further discloses determining if the backlight brightness needs to be compensated or not based on the first driving signal and the second driving signal (paras. 0045-0046).
Regarding claims 3 and 11, Kimpe further discloses receiving the two adjacent frames of the image; obtaining the first pixel voltage and the second pixel voltage of a first primary color of each of the pixels (paras. 0045-0046 and 0057); and
looking-up the first pixel voltage and the second pixel voltage; obtaining the first driving signal and the second driving signal corresponded to the first pixel voltage; and obtaining the first driving signal and the second driving signal corresponded to the second pixel voltage (paras. 0045-0046 and 0057).

Regarding claims 6 and 14, Kimpe further discloses obtaining a difference between the first driving signal and the second driving signal corresponded to the first pixel voltage; wherein if the value of the difference is in a predetermined range, the backlight brightness will not be compensated; wherein if the value of the difference is beyond the predetermined range, the backlight brightness will be compensated (paras. 0045-0048).
Regarding claims 7 and 15, Kimpe further discloses receiving the two adjacent frames of the image; obtaining the first pixel voltage and the second pixel voltage of a first primary color, a second primary color and a third primary color of each of the pixels (para. 0063); and
looking-up the first pixel voltage and the second pixel voltage; obtaining the first driving signal and the second driving signal corresponded to the first pixel voltage of the first primary color, the second primary color and the third primary color, individually; and obtaining the first driving signal and the second driving signal corresponded to the second pixel voltage of the first primary color, the second primary color and the third primary color, individually (paras. 0045-0046).
Regarding claims 17, Kimpe discloses a display device (10, figs. 7-9), comprising:
a display device (10);
a driving component (40); and
a view chromatic aberration compensation apparatus (210), comprising:

a computation module (50) for computing a brightness compensation signal required in two frames of a backlight module of a backlight region corresponded to voltages of different levels, based on the first driving signal, the second driving signal and a predetermined standard brightness signal (para. 0046-0048); and
a backlight compensation module (210) for compensating view chromatic aberration of a post frame of the image based on the brightness compensation signal (paras. 0046 and 0049).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang (US 2007/0290964 A1) discloses a display includes a display panel having pixels, and a timing controller to use a frame rate control look-up table to generate more gray scale levels than available from a data driver. The timing controller uses the increased number of gray scale levels to compensate distortions in luminance across the display panel.
Kim et al. (US 2009/0289961 A1) disclose an LCD device includes: modulating R, G, and B data; and selectively overshoot-compensating the R, G, and B data from the gray scale modulator in every gray scale 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693